DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 8/26/21 in response to the Office Action of 4/27/21 are acknowledged and have been entered.
	Claims 9-10 have been added by Applicant.
	Claims 1-10 are pending.
	Claims 2 and 7 remain withdrawn.
	Claims 1 and 5-8 have been amended by Applicant.
	Claims 1, 3-6, and 8-10 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejection under 35 U.S.C. 101 is withdrawn.

	The provisional double-patenting rejection is withdrawn.

Response to Arguments
Improper Markush 
Claims 1 and 3-6 remain rejected and claims 8-10 are rejected on the basis of claims 1 and 6 containing improper Markush groupings of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The peptides of claims 1 and 6 have been predicted by applicant, but not demonstrated by applicant or the prior art, to possibly inducing immune responses against different proteins from which the peptides are derived. The Markush groupings of claims 1 and 6 are improper because the peptides described by the Markush grouping are not functionally equivalent and do not share both a single structural similarity and a common use for the following reasons: the peptides comprise different sequences derived from different proteins and have distinct possible uses and distinct possible functions of possibly being able to stimulate distinct immune responses against the distinct amino acid sequences of distinct proteins. 
The first two, of the >3000, members of the Markush group are SEQ ID NO:1 and SEQ ID NO:2 (the elected species). As illustrated in Table 25A on page 85 of the instant specification, SEQ ID NO: 1 is a peptide fragment of 5T4 protein (trophoblast glycoprotein) and SEQ ID NO: 2 is a peptide fragment of ACRBP protein (acrosin binding protein). The two peptides, defined by vastly different sequences and obtained from fragments of distinct proteins, is shown below:
SEQ ID NO: 1: PTSSASSFSSSAPFLASAVS
SEQ ID NO: 2: VESTPMIMENIQELIRSAQE
The examiner acknowledges two PTAB decisions that found proper Markush claims: Ex parte Narva (PTAB 2018-006168) and Ex parte Buyyarapu (PTAB Apeal 2018-006665). The grouping of Ex parte Narva is a grouping of a recognized class of polynucleotide sequences (polynucleotides that are hybridized in dsRNA molecules and encode Ras-opposite protein) that share a demonstrated common use (ability to silence Ras-opposite protein). The grouping of Ex parte Buyyarapu is a grouping of five distinct polynucleotides of close proximity to one another within the cotton genome that share a demonstrated common use as markers to screen for a particular type of resistance. In contrast to the polynucleotide sequences of Narva that share a common use (ability to silence Ras-opposite protein) and the polynucleotides of Buyyarapu that share a common use as markers to screen for a particular resistance, the peptides of the instant Markush groups do not share a common use. Rather, the peptides defined by the instant Markush groups comprise sequences derived from different proteins and have distinct possible uses of possibly being able to stimulate distinct immune responses against the distinct amino acid sequences of different proteins. The improper Markush grouping of the instant claims is similar to the improper Markush grouping of Appeal 2016-003639 (Ex parte Chettier), where PTAB found a grouping of 133 polynucleotide sequences that do not share any common sequence do not share a common structure.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
In the Reply of 8/26/21, Applicant argues the Markush groups are proper because each Markush group shares (i) a single structural similarity of being 20 amino acid peptide tumor associated antigen (TAA) fragment designated to bind HLA molecules under certain conditions and was selected based upon demonstration of particular binding characteristics and molecular properties such as lack of cysteine residues and/or hydrophilicity of >33% and (ii) a common use of inducing an immune response.
The arguments found in the Reply of 8/26/21 have been carefully considered, but are not deemed persuasive. In particular regards to the argument that each Markush group shares a single structural similarity of being 20 amino acid peptide tumor associated antigen (TAA) fragment designated to bind HLA molecules under certain conditions and was selected based MPEP 2117 defines sharing “single structural similarity” as belonging to the same recognized physical or chemical class or the same art-recognized class wherein such classes are classes wherein there is an expectation of knowledge in the art that members of the claims will behave in the same way in the context of the claimed invention and wherein each member could be substituted for one another with the expectation that the same result would be achieved. The asserted “being 20 amino acid peptide tumor associated antigen (TAA) fragment designated to bind HLA molecules under certain conditions and was selected based upon demonstration of particular binding characteristics and molecular properties such as lack of cysteine residues and/or hydrophilicity of >33%” is not a “single structural similarity” because there is not an expectation of knowledge in the art that members of the claims will behave in the same way in the context of the claimed invention and wherein each member could be substituted for one another with the expectation that the same result would be achieved. In particular regards to “designated to bind HLA molecules”, it is not expected and has not been demonstrated that all recited peptides actually bind HLA molecules. Rather, applicant predicts recited peptides may bind HLA molecules based on algorithms using lack of cysteine residues, hydrophilicity of >33%, and/or various other criteria (lines 11-15 on page 32 of the instant specification, in particular). Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16; 5/19/21 IDS) teaches prediction of peptide binding based on bioinformatics algorithms (i.e., in silico predictions) yields false positive results (left column on page 2, in particular). Thus, the primary sequence of a 20mer peptide is not absolutely correlative with the functional property of binding to a HLA actual demonstration of binding of a peptide to an HLA molecule is required to demonstrate that a 20mer peptide actually binds the HLA molecule. It is further noted binding an HLA molecule is not a recited function of recited peptides. Further, while the instant specification asserts different recited peptides ~may~ bind different HLA molecules (lines 3-4 on page 2 of the instant specification, in particular), recited peptides would not be expected to bind the same HLA molecule even if recited peptides were demonstrated to bind HLA molecules. Further, the peptides comprise different sequences derived from different proteins and have distinct ~possible~ uses and distinct ~possible~ functions of ~possibly~ being able to stimulate distinct immune responses against the distinct amino acid sequences of distinct proteins. Therefore, it is clear each member of the recited peptides could not be substituted for one another with an expectation of success that the same result would be achieved. 
In regards to the argument that each Markush group shares a common use of inducing an immune response, the examiner disagrees. While the disclosure asserts, using modeling predictions, that each recited peptide induces an immune response, the art does not demonstrate and the specification does not demonstrate that all recited peptides induce an immune response. Celis et al (PNAS, 1994, 91: 2105-2109; 5/19/21) teaches a peptide needs to be tested in assays that actually establish that the peptide is immunogenic and that the peptide must be recognized by a pool of available T-cell specificities for the immune system to mount an effective immune response in order to establish that a peptide is immunogenic (right column on page 2105, in particular). Neither the art nor the specification demonstrate all recited it is not recognized that all recited peptides are capable of inducing an immune an immune response. Even if recited peptides were demonstrated to induce immune responses, the use of the immune responses would not be considered a “common” use because the specification discloses immune responses from recited peptide fragments are characterized as being directed against different epitopes of different proteins from which a recited peptide fragment is derived (the asserted immune responses of recited peptides are not even asserted to be directed against the same protein). Therefore, the recited peptides do not have a “common” use.

Elected Species
	The elected species is free of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642